Citation Nr: 0304366	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Louis A. De Mier Le Blanc, 
Esq.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).

Procedural History

The veteran's original claim of entitlement to service 
connection for PTSD was denied by the RO in April 1997, based 
on the finding that there was no confirmed diagnosis of PTSD 
which met all diagnostic criteria as stated in the Diagnostic 
Manual of Mental Disorders (DSM-III).

The veteran subsequently requested that his claim of 
entitlement to service connection for PTSD be reopened.  His 
requests were denied by RO rating decisions in November 1998 
and in August 2000.

In December 2000, the RO again received a request from the 
veteran to reopen his service connection claim.  In an August 
2001 rating decision, the RO denied the claim on the basis 
that new and material evidence had not been submitted.  The 
veteran disagreed with the August 2001 rating decision and 
initiated this appeal.  The RO issued a Statement of the Case 
(SOC) in January 2002 which adjudicated the claim on the 
merits with regard to the submission of new and material 
evidence.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2002.

The veteran failed to report for a requested personal hearing 
at the RO in March 2002.  




FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the RO 
denied service connection for PTSD.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD has been received since the August 
2000 RO decision.

3.  A preponderance of the competent and probative 
evidence of record establishes that the veteran does not 
have PTSD. 


CONCLUSIONS OF LAW

1.  The August 2000 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
The veteran has submitted new and material evidence to reopen 
his claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2002).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD, based on 
claimed stressors he experienced while serving in the United 
States Marine Corps.  

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for PTSD was denied on 
several previous occasions.  The veteran's current claim was 
initially denied by the RO based on a finding that the 
veteran had not submitted new and material evidence which is 
sufficient to reopen the claim.  See 38 U.S.C. § 5108, 
explained below.  However, in the January 2002 SOC the RO 
denied the claim on its merits.  Nonetheless, he Board is 
obligated by law to conduct a de novo review as to the matter 
of submission of new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996). 

The veteran through counsel is aware of the requirement that 
new and material evidence be submitted.  In a letter dated 
September 26, 2001, the veteran's attorney stated: "There is 
new and material evidence which will be submitted at the 
Hearing."  However, as noted in the Introduction, the veteran 
failed without explanation to report for a hearing scheduled 
to take place on March 25, 2002.  The veteran has not since 
requested another hearing, nor has he or his attorney 
submitted any additional evidence.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
veteran's claim was filed in October 2000, and the provisions 
of the VCAA and the implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The veteran was informed in a March 2001 letter and August 
2001 rating decision of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to new 
and material evidence claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In the March 2001 letter the veteran was specifically 
informed of VA's duty to obtain evidence on his behalf.  
Copies of VCAA regulations were provided to the veteran in 
the January 2002 statement of the case.  Critically, the 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and records held 
by other Federal agencies.  The veteran was further informed 
of his duty to provide VA with enough information to identify 
and locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.

As the Board has noted at the outset of its discussion, in 
September 2001 the veteran through his attorney expressed 
awareness of what is required with respect to the submission 
of new and material evidence.  The veteran indicated that he 
would submit such evidence; however, he never did so.  In 
addition, he did not indicate the nature of such evidence, so 
it is impossible for the RO or the Board to identify and 
obtain such evidence.   

The Board finds that the guidance provided to the veteran in 
multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a back disability.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The Board additionally observes that the veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
service medical records have been obtained, as have private 
medical reports and VA outpatient treatment records.  In 
addition, notwithstanding the fact that VA's duty to assist 
is circumscribed until a claim has been reopened, the veteran 
was in fact provided with a VA psychiatric examination in 
April 2001.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Personality disorders are is deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  38 U.S.C.A. § 105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(n), 3.301 (2002); see VAOPGPREC 2-97 
(January 16, 1997).  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

Service Connection for PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).

Finality/new and material evidence

In general, decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [to be codified at 38 C.F.R. § 3.156(a)].  
Because the veteran filed his claim prior in December 2000, 
the earlier version of the law remains applicable in this 
case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Factual background 

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the August 2000 RO decision.



The "old" evidence

The veteran's service medical records do not reveal any 
psychiatric complaints, findings, or diagnosis.  The veteran 
initially filed a claim of entitlement to service connection 
for PTSD in June 1996.

VA outpatient treatment records dated from January to August 
1996 reveal that the veteran received treatment for 
psychiatric problems and was diagnosed with PTSD, by history.  
In VA reports of hospitalization dated from June to August 
1996, the veteran was diagnosed with PTSD.  There was no 
indication in these reports as to criteria used to diagnose 
the PTSD.

In a statement received by the veteran in September 1996, he 
reported that he was subjected to traumatic experiences while 
service in the United States Marine Corps during the invasion 
of Grenada and during his tour of duty in Beirut, Lebanon.

At a September 1996 VA psychiatric examination, the veteran 
reported that he suffered from chills and that he hears 
voices.  The examiner noted that since the case was for PTSD 
evaluation, the veteran must be scheduled for a Board of 
Psychiatry after a social service field survey. A diagnosis 
was not provided by the examiner.

A VA social and industrial survey was conducted in November 
1996.  The veteran reported that he had a tour of service in 
the Marine Corps from 1982 to 1985.  He claimed that while he 
was in service, he participated in the invasion of Grenada 
and was in Beirut, Lebanon, where he provided protection for 
the American Embassy and other foreign civilians living in 
that country.  While in Grenada, he stated that he saw 
several civilians dying in combat, particularly Cubans who 
were at the island during the invasion.  While he was in 
Lebanon, he indicated that he saw several Marines wounded and 
killed by terrorist groups.  Since that time, the veteran 
reported having frequent nightmares and flashbacks about the 
war and service experiences.  No conclusion was provided by 
the social worker who conducted the survey.

In a VA report of VA hospitalization from December 1996 to 
January 1997, the veteran was diagnosed with schizoaffective 
disorder, depressive type and chronic PTSD.  It was noted in 
the report that the veteran reported to experience PTSD 
symptoms soon after he was exposed to barracks bombing in 
Beirut in 1983.  He described daily intrusive thoughts about 
combat experiences and strong feelings of guilt about an 
event he was in involved in while stationed in Grenada.  In 
particular, he stated that he was exposed to death and dying 
and to an execution event that he was reluctant to talk 
about.

At a March 1997 VA psychiatric examination before a board of 
two psychiatrists, the veteran once again noted his 
experiences during his service.  In particular, the veteran 
reported of his experiences in Granada and Beirut.  The 
examiners noted that the veteran's complaints were very vague 
and that he reported that he saw several people dead, but he 
really did not express any specific event.  The examiners 
diagnoses were alcohol and substance abuse, by history and 
record; schizoaffective disorder; and strong borderline 
personality traits.  It was the examiners'  impression that 
there were no stressors and no evidence for a PTSD diagnosis.

The RO denied the veteran's initial claim of entitlement to 
service connection for PTSD in an April 1997 rating decision.  
In essence, the RO's decision was based on a finding that 
there was no confirmed diagnosis of PTSD and  that competent 
medical evidence, in particular the March 1997 evaluation of 
the veteran by a board of two VA psychiatrists, indicated 
that the diagnoses were personality disorder and substance 
abuse, neither of which could be service connected by law.  
The veteran was informed of that decision by letter from the 
RO dated April 18, 1997.  He did not appeal. 
  
VA outpatient treatment records dated from May 1997 to July 
1998  show treatment for substance abuse and assessments of 
schizophrenia.  In June 1997 and May 1998 treatment records, 
PTSD by history was noted.  Subsequent VA outpatient 
treatment records dated from May 1999 to May 2000 did not 
reveal any treatment or diagnoses of PTSD.

In an April 2000 statement, the veteran stated that his PTSD 
first began in Beirut.  He claimed that he went as far as 
killing whole families.

The August 2000 RO denial

The veteran's claim was last denied by the RO on August 1, 
2000.  The RO in essence determined that the evidence 
submitted since the last previous final decision in November 
1998 was merely cumulative.  The claim was denied based on a 
lack of new and material evidence.  The veteran was informed 
of that decision by letter from the RO dated August 2, 2000.  
He did not appeal.

The additional evidence

In December 2000, the veteran requested that his claim of 
entitlement to PTSD be reopened.  Evidence received since 
August 2000 consists of VA hospital reports and a VA 
psychiatric examination.

In a report of VA hospitalization dated from January to 
February 1997, the veteran was diagnosed with schizoaffective 
disorder and PTSD.  There was no indication in the report as 
to criteria used to diagnose the PTSD.

In December 2000, the veteran submitted various VA 
hospitalization reports, several of which were duplicates.  
The reports included a May 1996 VA hospitalization report 
which showed a diagnosis of PTSD.

The veteran underwent a VA psychiatric examination (to 
include a social and industrial field survey) in April 2001 
before a board of two psychiatrists.  It was noted that his 
claims folder and medical records were furnished and examined 
carefully.  The veteran referred to the incident that 
occurred in December 1983 when a number of Marines were 
killed in Lebanon.  He stated that he knew the men that died 
and that he spent seven months of his military service with 
the Marines in Lebanon.  The examiners noted that the veteran 
described a stressor in terms of death of a number of Marines 
by an explosion.  This was considered to fulfill criteria A 
of the DSM-IV classification.  The veteran fulfilled criteria 
B only.  It was noted that he did not fulfill criteria C, D, 
E, or F or the DSM-IV classification.  It was further 
indicated that there was no direct relationship between the 
stressor and the veteran's present neuropsychiatric 
condition.  It was the examiners opinion that the primary 
diagnosis of the veteran was not PTSD.  The reason being that 
after the veteran ended his duty in the Marines, he served 
for 12 years in the Reserves with no difficulties related to 
his previous military service.  After military service, he 
worked in security, first as a policeman and security guard, 
and the reason for quitting his jobs was not related to a 
neuropsychiatric condition but mostly personal problems with 
relationships and a drug problem.  The examiner's final 
diagnoses were schizoaffective disorder, depressed and 
borderline personality features.

Analysis

Submission of new and material evidence

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's claim was last denied in August 2000.  The 
evidence in the claims folder at that time indicated that 
there was no diagnosis of PTSD as required by regulation. The 
provisions of 38 C.F.R. § 3.304 specifically require that 
PTSD be diagnosed in accordance with 38 C.F.R. § 4.125(a) 
(2002), which in turn requires that any diagnosis of a mental 
disorder conform to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).  The diagnoses of PTSD provided in the VA 
outpatient and hospitalization reports of record in August 
2000 appear to have been based on the veteran's provided 
history and were discounted by the RO.  See, e.g. Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value].     

Also of record in August 2000 was the report of the 
psychiatric examination of the veteran in March 1997, in 
which the examiners specifically stated that there was no 
evidence for a PTSD diagnosis.

The medical evidence received by VA since August 2000 is new, 
since it was not of record earlier.  The post August 2000 
evidence in essence mirrors that which was previously of 
record, in that it consists of a May 1996 VA hospital report 
which includes a diagnosis of PTSD, and a VA psychiatric 
examination by a board of two psychiatrists in which two 
examiners stated that the veteran did not suffer from PTSD.  
Once again, the diagnosis of PTSD provided in the hospital 
summary appeared to be based on the veteran's provided 
history and a thorough VA examination by a board of two 
psychiatrists revealed that no diagnosis of PTSD could be 
made.  However, at this stage of its analysis the Board 
cannot weigh the evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) [holding that the ultimate credibility 
and weight to be accorded to the evidence are both questions 
of fact, and may only be addressed after a claim has been 
reopened].  Rather, the Board is obligated to identify newly 
added evidence which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
  
Although the recently added hospital report which includes a 
diagnosis of PTSD could be said to be cumulate of previous 
hospital reports to the same effect, since the question of 
whether PTSD in fact exists is crucial to a resolution of the 
merits of this case, the Board concludes that the hospital 
report which includes a diagnosis of PTSD must be considered 
in order to fairly decide the merits of the veteran's PTSD 
claim.  In so concluding, the Board is mindful that in Hodge, 
155 F.3d at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
The veteran's claim is accordingly reopened based on the 
addition to the record of new and material evidence.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture. 

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In the present case, the January 2002 SOC adjudicated the 
veteran's claim on its merits without regard to the 
submission of new and material evidence.  The SOC contained 
reference to the statutes applicable to service connection 
claims in general and PTSD in particular.  The veteran has 
set forth his contentions as to why he believes that service 
connection should be granted for PTSD on numerous occasions.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed. 

As discussed above the veteran has been accorded an April 
2001 VA psychiatric examination in connection with his 
reopened claim.  All identifiable medical evidence has been 
obtained.  The veteran and his attorney have not furnished or 
identified any outstanding evidence that may have a bearing 
on his claim.  The veteran has been accorded ample 
opportunity to present his claim.  As discussed above the 
veteran failed to report for a personal hearing which had 
been scheduled at the RO at his request.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.  

(iii.)  Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).    

Discussion of the merits of the claim
 
As discussed above, in order for service connection to be 
granted there must be a diagnosis of the claimed disability.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998). 

The pertinent facts have been set forth above and will not be 
repeated.  As 
discussed above, at this stage of its analysis the Board must 
evaluate all of the evidence of record.  See Madden and 
Justus, both supra.

The records contains several VA outpatient and 
hospitalization reports, most of which date to 1996-7, which 
include PTSD among numerous other diagnoses, chiefly 
personality disorder and substance abuse.  These reports 
appear to have been based on the veteran's own reported 
history; there does not appear to have been thorough 
evaluation of the veteran with respect to his claimed PTSD, 
and no health care provider explained why he or she believed 
that diagnosis of PTSD was indicated.  The Court has held on 
a number of occasions that a medical opinion premised upon a 
patient's own unsubstantiated reported history is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Also of significance is the fact that there are no recent 
PTSD diagnoses in the VA outpatient and hospitalization 
reports.  The most recent VA hospital report of record, dated 
in July 1999, referred only to an unspecified 
"neuropsychiatric condition" which was not otherwise 
described or treated.  Recent VA outpatient treatment records 
similarly have not mentioned PTSD.  These records appear to 
support the conclusion that PTSD does not currently exist.

Crucially, also of record are the reports of two evaluations 
of the veteran by boards of two VA psychiatrists, in March 
1997 and in April 2001.  These evaluations were for the 
express purpose of clarifying the veteran's psychiatric 
disabilities, to include determining whether he had PTSD.  
The conclusions of the examiners was that PTSD did not exist.  
The examiners reached this conclusion after a review of the 
veteran's entire medical history and, unlike the various VA 
hospitalization and treatment records, provided cogent 
reasons for their conclusion.  The Board places great weight 
of probative value on these two reports.

The veteran has not himself provided any medical evidence in 
support of his contention that he has PTSD.  To the extent 
that the veteran continues to contend that he has PTSD as 
result of experiencing stressors in service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not qualified to render medical opinions 
regarding the diagnosis and etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim that he currently has PTSD.  The 
benefit sought on appeal is accordingly denied.

As a final comment, the Board observes that the medical 
evidence appears to indicate that the most likely diagnoses 
are personality disorder and substance abuse.  The veteran 
has not filed claims of entitlement to service connection for 
those disabilities, and as discussed above service connection 
ordinarily cannot be granted for such disabilities.  

ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

